EXHIBIT 10.4

REENTRY AGREEMENT

 

 

This Agreement is by and among ABF Freight System, Inc. (“Employer”), Teamsters
Locals 170, 191, 251, 340, 404, 443, 493, 597, 633, 653, 671 and 677 affiliated
with the International Brotherhood of Teamsters (“Unions”), in their capacity as
the collective bargaining representatives for Employer’s employees represented
by the Union (“Employees”) and the Trustees of the New England Teamsters and
Trucking Industry Pension Fund (the “Pension Fund”).

 

WHEREAS, the Employer, the Pension Fund and the Unions have entered into an
agreement with a retroactive effective date of September 30, 2011, pursuant to
which the Employer permanently ceased to have any obligation to contribute under
the Fund as of 11:59 PM on September 30, 2011 and, as a result, at that time
withdrew from the Pension Fund in a complete withdrawal within the meaning of
ERISA §4203 (the “Withdrawal Agreement”); and

 

WHEREAS, the Pension Fund and the Employer agree, as a compromise of their
respective positions, that as of 11:59 PM on September 30, 2011 the Employer’s
withdrawal liability is $47,671,111 and shall consist of a lump sum payment of
$15,130,796 representing, as of        August 1, 2018, eighty three (83) months
of retroactive withdrawal liability payments, including interest, and two
hundred and seventy seven (277) monthly payments of $132,420 each month,
commencing on September 1, 2018, and has notified the Employer of its withdrawal
liability and schedule for liability payments, and has made a demand for payment
in accordance with the schedule, as required under ERISA §4219(B)(1); and

 

WHEREAS, the Pension Fund, in order to encourage new employers to participate in
the Pension Fund, has obtained approval from the Pension Benefit Guaranty
Corporation (“PBGC”) of an amendment to Article XV of the Plan establishing an
alternative method for allocating the Pension Fund’s unfunded vested benefits
under ERISA §4211(c)(5) and 29 CFR Part 4211; and

 

WHEREAS, the Pension Fund desires the Employer, pursuant to the PBGC-approved
amendment, to reenter the Pension Fund as a “New Employer” in the so-called
“Alternative Plan” under that amendment, and the Employer is willing to reenter
the Pension Fund as a New Employer under the terms and conditions set forth in
this Agreement;

 

NOW, THEREFORE, the parties hereby agree as follows:

 

1.The Pension Fund agrees that, as of 11:59 PM on September 30, 2011 the
Employer will have completely withdrawn from the Pension Fund within the meaning
of ERISA §4203, and in the event that it reenters the Pension Fund in accordance
with the terms of this Agreement and is once again obligated to make
contributions to the Pension Fund, the Employer will be a “New Employer,” as
that term is defined in Article XV of the Plan, for all purposes of the Pension
Fund and will not be an Existing Employer under Article XV for any purpose.

 





--------------------------------------------------------------------------------

 



2.The Employer shall enter into a collective bargaining agreement with the
Unions containing provisions obligating the Employer to reenter the Pension Fund
as a New Employer with respect to the Employer’s employees, but only pursuant to
the terms and conditions of this Agreement.    The Employer, Pension Fund and
the Unions agree that the effective date of this Agreement, and the Employer’s
reentry into the so-called Alternative Plan as a New Employer is at 12:00 a.m.
on August 1, 2018.   

 

3.Upon the Employer’s reentry into the Pension Fund as a New Employer, all
payments made by the Employer with respect to its withdrawal from the Pension
Fund as of 11:59 PM on September 30, 2011 shall be considered withdrawal
liability payments and shall not be considered contributions (or part of the
Employer’s contribution rate or contribution base units) for any purpose
(including, without limitation, ERISA §4219).

 

4.Upon Employer’s reentry into the Pension Fund as a New Employer effective on
       August 1, 2018,  it shall make an hourly contribution of no more than
$7.50 to the Pension Fund with respect to its Employees (based on its agreement
with the Unions).  This $7.50 per hour contribution rate will be capped at
$7.50 for not fewer than ten (10) years from August 1, 2018,  i.e. through and
including August 1, 2028.    The Pension Fund confirms that the Employer has
made all required contributions to the Pension Fund for all hours worked by its
Employees through September 30, 2011.

 

5.Employer’s Employees who were participating in the Pension Fund as of July 31,
2018 and who earned pension credit and vesting service with the Pension Fund
while Employer was participating in the Pension Fund prior to July 31, 2018,
shall retain such pension credit and vesting service; and such Employees shall
continue to be entitled to the same schedule of benefits (including all
adjustable benefits) that were in effect under the Pension Fund’s Preferred
Schedule as of July 31, 2018 for which they already are or subsequently become
eligible.

 

6.The Pension Fund also agrees that any withdrawal liability assessed against
the Employer after its reentry into the Pension Fund as a New Employer shall be
computed by the Direct Attribution Method under ERISA §4211(c)(4), based solely
on the Employer’s participation in the Pension Fund as a New Employer in the
so-called Alternative Plan and treating the New Employer Pool described in
Article XV of the Plan as a separate multiemployer plan for purposes of
determining withdrawal liability. The Employer’s vested liability shall be only
that directly attributable to the benefits accrued by the Employer’s Employees
while it is participating in the Pension Fund as a New Employer and its
proportional share of any unfunded vested benefits under the New Employer Pool
that are not attributable to service with any other New Employer who is
obligated to contribute under the Pension Fund (as determined under ERISA
§4211(c)(4)(A)(ii)).  Any unfunded vested benefits attributable to service with
the Employer shall be determined based on the Employer’s contributions, plus
allocable investment earnings, less allocable fees and benefit payments,
attributable to the Employer’s participation in the Pension Fund as a New
Employer.

 



2

 

--------------------------------------------------------------------------------

 



Under no circumstances shall the Employer be liable for any unfunded vested
liabilities attributable to any Existing Employer.

   

 

7.The Pension Fund represents that the material actuarial assumptions and
methods (including, but not limited to, interest rate, mortality and attrition
assumptions) used by the Pension Fund for determining withdrawal liability of
the Employer as a New Employer as of August 1, 2018 and thereafter shall be
reasonable, in accordance with law and based upon the actuarial assumptions and
methods established by the Trustees and the Pension Fund’s actuarial consultants
for New Employers.

 

8.The Pension Fund represents that, based upon the actuarial assumptions and
methods established by the Trustees for New Employers, the Employer’s
contributions as a New Employer are projected to fully fund the benefits accrued
by the Employer’s employees while the Employer is participating in the Pension
Fund as a New Employer and the contributions of each New Employer other than the
Employer are similarly projected to fully fund the benefits accrued by the
employees of such other New Employers.  As a result, the Employer will not be
assessed any withdrawal liability (other than what it already has been assessed
as described in Paragraph 4 of the companion Withdrawal Agreement) except that
in the event the Employer or the Employer’s successors, assigns or purchasers of
Employer’s assets under ERISA §4204 (“Successor Employer”), if any, withdraws
from the so-called Alternative Plan as a New Employer for reasons other than
those contained in Paragraph 9 herein.  In that event, the Pension Plan and the
Employer agree that the remaining monthly payments under Paragraph 4 of the
companion Withdrawal Agreement that have yet to be paid at the time of
withdrawal from the so-called Alternative Plan shall be increased on a monthly
basis in an amount, commencing on the first day of the first monthly payment
date following the withdrawal from the so-called Alternative Plan by the
Employer (or by the Employer’s successors, assigns or purchasers of Employer’s
assets under ERISA §4204, if any) in order to make certain that entire amount of
withdrawal liability of $89,470,080 is fully paid within two hundred and forty
(240) months from September 30, 2011. 

 

In no event will the amount of (i) the monthly payments paid under Paragraph 4
of the companion Withdrawal Agreement, plus (ii) the monthly payments due under
Paragraph 7 of the companion Withdrawal Agreement be less than or exceed
$89,470,080, which is the amount that would have been payable by the Employer
under ERISA §§4203 and 4219, based on a complete withdrawal utilizing the
actuarial assumptions and methods (including but not limited to interest rate,
mortality and attrition assumptions) used by the Pension Fund for determining
withdrawal liability as of July 31, 2018.  Notwithstanding the foregoing, if the
Employer effects a partial withdrawal (other than within the meaning of ERISA
§4205(a)(1) from the so-called Alternative Plan as a New Employer, the Employer
is not subject to any increased payments under this Paragraph 8. 

 

In the event the Employer elects to lump sum its withdrawal liability as set
forth in Paragraph 4 of the companion Withdrawal Agreement and, subsequent
thereto, the Employer or Employer’s Successor Employer, if any, completely
withdraws or completely

3

 

--------------------------------------------------------------------------------

 



ceases its participation in the Pension Fund, for any reason other than those
reasons contained in Paragraph 9 of this Reentry Agreement within the period of
ten (10) years from the initial payment of the lump sum (the “Closing Lump
Sum”),  the Pension Fund and the Employer agree that the Employer or Successor
Employer, if any, shall pay, in a lump sum payment, the difference between the
sum of (i) the Closing Lump Sum, (ii) any monthly payments or other pre-payments
made prior to the payment of the Potential Future Lump Sum, and (iii) the
Potential Future Lump Sum amount previously paid to the Fund and $47,671,111
(“Remaining Obligation”) within sixty (60) days of the complete withdrawal to
the Pension Fund.  In the event the Employer’s Successor Employer, if any, fail
or refuse to remit the lump sum for the Remaining Obligation within sixty (60)
days of written demand by the Pension Fund, the Employer shall be responsible
for said payment. 

 

In the event the Employer elects to pay in a lump sum the withdrawal liability
as set forth in Paragraph 4 (Potential Future Lump Sum) and, subsequent thereto,
the Employer or Employer’s Successor Employer, if any, completely withdraws or
completely ceases its participation in the Pension Fund, (a) at any time, for
any reason contained in Paragraph 9 of the companion Reentry Agreement entered
into by the Parties effective on August 1, 2018, or (b) at any time after the
period of ten (10) years from the payment of the Closing Lump Sum, the Pension
Fund and the Employer agree that no additional monies shall be due the Fund from
either the Employer or the Employer’s Successor Employer, if any.

 

The Pension Fund also represents that the Employer or the Employer’s Successor
Employer, if any, shall not be required to pay any increase in the contribution
rate set forth in Paragraph 4 hereof in order to maintain the benefits accrued
by the Employees of the Employer or the Employer’s Successor Employer, if any,
as described in Paragraph 5 hereof.  In the event the contributions by the
Employer or the Employer’s Successor Employer, if any, as a New Employer are
subsequently projected not to fully fund the benefits accrued by the Employees
and the unfunded vested benefits of employees of withdrawn New Employers that
are allocated to the Employer or the Employer’s Successor Employer, if any,
while the Employer or the Employer’s Successor Employer, if any, is
participating in the Pension Fund as a New Employer, based upon the actuarial
assumptions and methods established by the Trustees for New Employers, the
Pension Fund agrees, unless the Union and the Employer or the Employer’s
Successor Employer, if any, agree to amend their collective bargaining agreement
to provide for a sufficient increase in contributions, that it will reduce the
Employees’ prospective monthly benefit accruals as necessary to ensure that,
based upon the actuarial assumptions and methods established by the Trustees for
New Employers, the contributions of the Employer or the Employer’s Successor
Employer, if any, as a New Employer, without any increase, will be projected
once again to fully fund such benefits and unfunded vested benefits of employees
of withdrawn New Employers allocated to the Employer or the Employer’s Successor
Employer, if any, as soon as it is reasonable to do so. The Pension Fund also
agrees to update its projections on an annual basis.

 

9.The Pension Fund agrees that, after the Employer’s reentry into the Pension
Fund as a New Employer, the Pension Fund will give the Employer or the
Employer’s Successor Employer, if any, prompt notice of the occurrence of any
event described in this Paragraph

4

 

--------------------------------------------------------------------------------

 



9 and upon the occurrence of any such event, Employer or the Employer’s
Successor Employer, if any, may withdraw from the Pension Fund without being
subject to the increase in withdrawal liability payment amounts set forth in
Paragraph 8 hereof or Paragraph 7 of the companion Withdrawal Agreement 

 

The events as to which the Pension Fund is obligated to give notice to the
Employer or the Employer’s Successor Employer, if any, and provide the Employer
or the Employer’s Successor Employer, if any, the right to withdraw are as
follows:

 

(a)



A surcharge is imposed on the Employer or the Employer’s Successor Employer, if
any, in accordance with §432(e)(7) of the Internal Revenue Code;

 

(b)



The Pension Fund is in reorganization;

 

(c)



The Pension Fund (by updating or amending its Rehabilitation Plan or otherwise)
requires the Employer or the Employer’s Successor Employer, if any, as a New
Employer, to increase its contributions, pay surcharges or otherwise incur any
additional financial obligations other than those set forth in this Agreement; 

 

(d)



Withdrawal liability is created for Employer or the Employer’s Successor
Employer, if any, in the so-called Alternative Plan due to an amendment by the
Pension Fund of Article XV or any other provision of the Rules and Regulations
or its regulations;

 

(e)



Withdrawal liability is created for Employer or the Employer’s Successor
Employer, if any, in the so-called Alternative Plan due to an amendment,
enactment or promulgation of ERISA, the Pension Protection Act of 2006, the
Multiemployer Pension Reform Act of 2014, the Internal Revenue Code or any other
law or regulation;

 

(f)



All Existing Employers (as defined in Section 15.01 of the Pension Fund’s Rules
and Regulations) cease to be obligated to contribute to the Pension Fund;

 

(g)



Actions by members of a bargaining unit, including but not limited to the
actions described in Section 2.09(b)(ii) of the Fund’s Rules and Regulations,
that result in a withdrawal from the Pension Fund by the Employer or the
Employer’s Successor Employer, if any; provided, however, that Employer or the
Employer’s Successor Employer, if any, has not solicited the Union or any such
members to change pension plans, either by proposing such change during future
negotiations or by encouraging its employees to advocate withdrawal from
participation in the Pension Fund.

 

Any withdrawal permitted under this Paragraph 9 shall be deemed to have occurred
as of the day before the occurrence of the event that gives the Employer or the
Employer’s Successor Employer, if any, the right to withdraw or as of the day
before the Employer or

5

 

--------------------------------------------------------------------------------

 



the Employer’s Successor Employer, if any, incurs any additional liability or
obligations as a result of the event, whichever is earlier.

 

10.The Pension Fund agrees that in the event Employer engages in a transaction
pursuant to ERISA § 4204, any bonds, escrows, or letters of credit required to
comply with ERISA     §4204 will be based solely on Employer’s contributions and
potential withdrawal liability with respect to the New Employer Pool described
in Article XV of the Plan.

 

11. Each party represents and warrants that this Agreement has been duly
executed and delivered by such party and constitutes the legal, valid and
binding obligation of the party enforceable in accordance with its terms.  This
Agreement may be executed in counterparts, and each such duly executed
counterpart shall be of the same validity, force and effect as the original.
Signature pages may be transmitted by facsimile or by electronic mail of a PDF
document created from the originally signed document.

 

IN WITNESS WHEREOF, the parties have caused their hands and seals to be set as
of the dates written below.

 

 

 

 

 

 

 

 

 

 

ABF FREIGHT SYSTEM, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

Date

 

 

Tim Thorne, President

 

 

 

 

 

 

 

 

 

TEAMSTERS LOCAL 170

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

Date

 

 

Shannon R. George, Secy/Treas. and

 

 

 

 

Principal Officer

 

 

 

 

 

 

 

 

 

TEAMSTERS LOCAL 191

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

Date

 

 

Edward Rooney, President and Principal

 

 

 

 

Officer

 

 

 

 

 

 

 

 

 

TEAMSTERS LOCAL 251

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

Date

 

 

Matt Taibi, Secy/Treas. and Principal

 

 

 

 

Officer

 

 



6

 

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

 

 

TEAMSTERS LOCAL 340

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

Date

 

 

Brett Miller, President and Principal   

 

 

 

 

Officer

 

 

 

 

 

 

 

 

 

TEAMSTERS LOCAL 404

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

Date

 

 

Frank Rossi, President and Principal   

 

 

 

 

Officer

 

 

 

 

 

 

 

 

 

TEAMSTERS LOCAL 443

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

Date

 

 

Salvatore Abate, Secy/Treas. and Principal   

 

 

 

 

Officer

 

 

 

 

 

 

 

 

 

TEAMSTERS LOCAL 493

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

Date

 

 

Thomas Schlink, Secy/Treas. and Principal   

 

 

 

 

Officer

 

 

 

 

 

 

 

 

 

TEAMSTERS LOCAL 597

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

Date

 

 

Tony St. Hilaire, Secy/Treas. and Principal   

 

 

 

 

Officer

 

 

 

 

 

 

 

 

 

TEAMSTERS LOCAL 633

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

Date

 

 

Jeffrey Padellaro, Secy/Treas. and Principal   

 

 

 

 

Officer

 

 

 





7

 

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

 

 

TEAMSTERS LOCAL 653

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

Date

 

 

Brian McElhinney, Secy/Treas. and

 

 

 

 

Principal Officer

 

 

 

 

 

 

 

 

 

TEAMSTERS LOCAL 671

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

Date

 

 

David Lucas, Secy/Treas. and Principal   

 

 

 

 

Officer

 

 

 

 

 

 

 

 

 

TEAMSTERS LOCAL 677

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

Date

 

 

John Capobianco, Secy/Treas. and Principal   

 

 

 

 

Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TRUSTEES OF THE NEW ENGLAND

 

 

 

 

TEAMSTERS & TRUCKING INDUSTRY

 

 

 

 

PENSION FUND

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

Date

 

 

Sean M. O’Brien, Co-Chairman

 

 

 

 

Union Trustees

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

Date

 

 

Frank Keller, Co-Chairman

 

 

 

 

Employer Trustees

 



8

 

--------------------------------------------------------------------------------